Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. Claims 1, 3-6, 8-16 are pending.
3. Claim 2, 7, are canceled.
4. Claim 1, 3-6, 8-16 are rejected.

Response to Arguments
Applicant’s arguments, see reply filed 10/25/2019, with respect to1, 3-6, 8-16 have been fully considered and are persuasive.  The rejection of 1, 3-6, 8-16 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lu and Mizrahi.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-8, 13-16 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Lu et al. (US-PG-PUB 2013/0229926 A1) and in view of Mizrahi et al. (US-PG-PUB 2015/0117471 A1).

The instant application is about packet switched data network and is shown in figure 3 below. 
    PNG
    media_image1.png
    850
    601
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    762
    573
    media_image2.png
    Greyscale





The secondary reference Lu et al. is about Ethernet communication and is shown 

    PNG
    media_image3.png
    397
    441
    media_image3.png
    Greyscale

The third reference Mizrahi is about method and apparatus for clock synchronization and is shown in fig. 1 
    PNG
    media_image4.png
    448
    635
    media_image4.png
    Greyscale

As to claim 1. Boatright teaches A communication node for a packet-switched data network, comprising 
an integrated circuit with a system of electronic components for sending and/or receiving audio and/or video data, particularly of an audio and/or video data stream (Boatright [0028] lines Ethernet network which include AVB which include audio and video data and see figure 1), wherein at least a media access control component for implementing a media access control and a physical interface with transmitting and receiving means (Boatright [0028] lines 1-9, traffic rate being generated in accordance with traffic class and avb which uses MAC to forward communication) , by way of which the communication node is connectable to a communication line of the data network (Boatright fig. 1 an AVB interface which operate according to MAC and connected to a network), are provided as components of the system (Boatright fig. 1 an AVB interface), 
and wherein the system comprises a real-time clock synchronization unit for synchronizing time information with other communication nodes of the data network (Boatright [0038] lines 5-11, 802.1as which is used for synchronization of time sensitive application which requires real time synchronization and [0038] PTP)  and a queue management unit (Boatright [0038] lines 5-11, forwarding and queuing time sensitive stream),
Boatwright does not teach wherein the media access control component is connected via an internal first interface to the physical interface for exchanging data wherein the internal first interface is a Media Independent Interface (MIl), 
wherein the real time clock synchronization unit and the queue management unit are fully arranged in the physical interface component such that, when sending and/or receiving the audio and/or video data, and the queue management unit, and the media access control component does not perform the functions of the real-time clock synchronization unit and the queue management unit.
However Lu from a similar field of endeavor teaches wherein the media access control component is connected via an internal first interface to the physical interface for exchanging data wherein the internal first interface is a Media Independent Interface (MIl) (Lu fig. 3 a MII 140 connecting physical interface 100  and MAC interface 150 see also [0025]-[0031])
( looking at applicant specification the limitation is implemented based on fig. 4 which is identical to  fig. 3 of Liu  in order for applicant to differentiate the present reference from the limitation applicant will have to specifically specify in the claim that the real time clock synchronization is a PTP clock Lu fig.3 a Physical interface 100 having a MII controller 102 hosting the clock and an elasticity buffer 110 which is a FIFO circuit i.e. queue management unit and see also [0027]-[0030]) , when sending and/or receiving the audio and/or video data (Lu [0030] incoming data), the physical interface performs functions of the real-time clock synchronization unit and the queue management unit, (Lu fig.3 a Physical interface 100 having a MII controller 102 hosting the clock and an elasticity buffer 110 which is a FIFO circuit i.e. queue management unit and see also [0027]-[0030] i.e. physical interface performing synchronization and queue management functions because both are located at the physical layer level) , 
and the media access control component does not perform the functions of the real-time clock synchronization unit and the queue management unit (Lu fig.3 a Physical interface 100 having a MII controller 102 hosting the clock and an elasticity buffer 110 which is a FIFO circuit i.e. queue management unit and see also [0027]-[0030] i.e. physical interface performing synchronization and queue management functions because both are located at the physical layer level).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lu and the teaching of Boatright to use the PTP as taught by Boatright in lieu of the MII controller of Lu in order (Lu [0004]).
The combination of Boatright and Lu does not expressly teach a real-time clock synchronization unit
However Mizarahi from a similar field of endeavor teaches a real-time clock synchronization unit (Mizrahi [0033] a PTP module 118).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Mizrahi and the combined teaching of Boatright and Lu to use a PTP unit arranged in the physical layer in order to perform real time synchronization at the physical layer. Because Mizrahi teaches a method of reducing inaccuracy in network by using PTP clock (Mizrahi [0002]).

As to claim 3.     The combination of Boatright, Lu and Mizarahi teaches all limitations of parent claim 1, wherein the real time clock synchronization unit is based on the standard 802.IAS and has implemented all of its functionalities (Boatright [0038] lines 5-11, 802.1as).

As to claim 4.    The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 3, Boatright teaches wherein a first part of the functionality of the real time clock synchronization unit is carried out as hardware (Boatright fig 1 component 115 AVB interface which is a hardware and [0035] lines 5-7, an AVB interface which is hardware ), by which time synchronization with other communication nodes of the (Boatright [0031] a configuration that set independence of the block processing time of the digital device which is autonomous synchronization and [0085] a transmit rate being set independently from the block processing time of the DSP).

As to claim 5.    The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 3, Boatright teaches wherein a second part of the functionality of the real time clock synchronization unit is carried out as software (Boatright [0027] lines 11-13, functional blocks implemented as software or hardware) for implementing a measurement of propagation delays and/or the transmission of information for time synchronization and/or choosing one of the communication nodes of the data network as a master node (Boatright [0094] 6-11 transmission rate which is information related to synchronization which is being transmitted and [0092] transmit rate being set based on signal latency ).

As to claim 6.      The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 1, Boatright teaches wherein the real-time clock synchronization unit comprises at least one register (Boatright [0091] line 6AVB bridge containing a configuration register), in which a single or several pieces of time information determined by the real-time clock synchronization unit are stored during operation of the communication node(Boatright [0091] line 6AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information), wherein the at least one register is readable via (Boatright [0091] line 6, AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information and  [0091] lines 9-12, AVB configuration being retrieved from register therefore register is readable or accessible via interface ).

As to claim 8.   The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 1, Boatright teaches wherein the real-time clock synchronization unit is configurable as master node or as slave node by storing a predetermined piece of information in a predetermined register during operation of the communication node(Boatright [0050] lines 1-4, AVB transmit rate of  a traffic class being set based on traffic rate of a DSP [0052]  and device synchronizing its clock based on a DSP transmission rate AVB bridge and other device synchronizing themselves  other device in the network  [0091] line 6AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information and  [0091] lines 9-12, AVB configuration being retrieved from register therefore register is readable or accessible via interface  [0085] a DSP acting as a talker ),
 the information being readable by the media access control component and/or by another component of the system via the first interface (Boatright [0091] line 6AVB bridge containing a configuration register [0091] lines 8, 9 configuration register defining time interval between frames which is synchronization information and [0091] lines 9-12, AVB configuration being retrieved from register therefore register is readable or accessible via interface).

As to claim 13.     The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 1, Boatright teaches in which only the real time clock synchronization unit arranged in the physical interface carries out a particularly autonomous time synchronization process with other communication nodes of the data network as well as a measurement of propagation delays (Boatright [0031] a configuration that set independence of the block processing time of the digital device which is autonomous synchronization and [0085] a transmit rate being set independently from the block processing time of the DSP) and/or transmission of information for time synchronization and/or choosing one of the communication nodes of the data network as a master node(Boatright [0094] 6-11 transmission rate which is information related to synchronization which is being transmitted [0038] lines 5-11 802.1as which is used for synchronization of time sensitive application which requires real time synchronization).

As to claim 14.     The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 13, Boatright teaches wherein the queue management unit outputs data packets, which are received from the first and second interface by the system (Boatright [0066] lines 1-4, process block being outputted by DSP to a Buffer interface and [0066] lines 10-14, data being generated and getting into a first buffer and a second buffer which are buffer interfaces), or optionally by the external audio component, according to specific criteria, to the communication line of the data network for transmission.

As to claim 15.    The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 13, Boatright teaches wherein the real-time clock synchronization unit stores one or several pieces of time information in a register or a respective register, in order to provide the one or several pieces of information, for processing,
to the media access control component (Boatright [0091] line 6 AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information), and/or to the one other component of the system, by a read access to the register(s), via the first interface 

As to claim 16.  The combination of Boatright ,Lu  and Mizarahi teaches all limitations of parent claim 13, Boatright teaches wherein the real-time synchronization unit writes a predetermined piece of information into a predetermined register (Boatright [0091] lines 1-8,a register storing configuration information and transmission rate being configured), wherein the predetermined piece of information indicates whether the communication node is configured as a master node or as a slave node (Boatright [0037] lines 5-10, a digital device acting as a talker or listener), wherein the predetermined register is readable, by a read access, by the media access control component (4) and/or another component of the system, via the first interface(Boatright [0066] lines 6-10 information in  register being read).

7.	Claims 9, 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Lu et al. (US-PG-PUB .

As to claim 9. The combination of Boatright, Lu and Mizarahi teaches all limitation of parent claim 1, 
The combination of Boatright, Lu and Mizarahi does not teach wherein the physical interface comprises a device for encoding and/or decoding audio data according to the specification IEEE 1722 Transport.
However Schramm from a similar field of endeavor teaches characterized in that the physical interface comprises a device for encoding and/or decoding audio data, particularly according to the specification IEEE 1722 Transport (Schramm [0144] IEEE 1722 and [0051] decoded packet being outputted via IEEE1722 which is part of synchronization system, therefore IEEE 1722 capable of transporting the encoded data [0033] data being decoded by first processing unit and second processing unit [0036] second processing unit having audio and video decoding unit and [0085] ).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Schramm and the combined teaching of Schramm and the combined teaching of Boatright, Lu and Mizarahi to use an AVB module to synchronize and manage queue. Because Schramm teaches a method to achieve time synchronization between audio and video system by providing a system that allow for decoding video signal in a synchronized manner by multiple node of a system thus providing better service and more reliable information to the end user(Schramm [0008]).

As to claim 10. The combination of Boatright, Lu and Mizarahi teaches all limitation of parent claim 1, 
The combination of Boatright, Lu and Mizarahi does not teach wherein the device for encoding and/or decoding audio data is coupled via a second interface with the system or with an external audio component for directly exchanging data.
However Schramm from a similar field of endeavor teaches characterized in that the device for encoding and/or decoding audio data is coupled via a second interface with the system or with an external audio component for directly exchanging data (Schramm [0012] data being decoded and [0077] lines 7-13 multiple components communicating via a network so external to a specific system).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Schramm and the combined teaching of Schramm and the combined teaching of Boatright, Lu and Mizarahi to use an AVB module to synchronize and manage queue. Because Schramm teaches a method to achieve time synchronization between audio and video system by providing a system that allow for decoding video signal in a synchronized manner by multiple node of a system thus providing better service and more reliable information to the end user(Schramm [0008]).

8.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Lu et al. (US-PG-PUB 2013/0229926 A1) and in view of Mizrahi et al. (US-PG-PUB 2015/0117471 A1) in view of Schramm et al. (PG-PUB 2013/0070860 A1) hereinafter Schramm and in view of Dull (PG-PUB 2005/0018693)

As to claim 11. The combination of Boatright, Lu, Mizarahi and Schramm teaches all limitation of parent claim 10, 
The combination of the combination of Boatright, Lu, Mizarahi and Schramm does not teach wherein the second interface is a serial audio interface, particularly l2S.
However Dull from a similar field of endeavor teaches Characterized in that the second interface is a serial audio interface, particularly l2S (Dull [0028] lines 8, 9 serial bus interface or I2C 2 wire serial).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Dull and the combined teaching of Dull and the combine teaching of Boatright, Lu, Mizarahi and Schramm use an AVB module to synchronize and manage queue. Because Dull teaches a method providing greater flexibility in filtering datagram thus providing cost saving to operators (Dull [0003]).

10.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Lu et al. (US-PG-PUB 2013/0229926 A1) and in view of Mizrahi et al. (US-PG-PUB 2015/0117471 A1) in and in view of Dull (PG-PUB 2005/0018693)

As to claim 12. The combination of Boatright, Lu and Mizarahi teaches all limitation of parent claim 1, 

However Dull from a similar field of endeavor teaches characterized in that the queue management unit is configured to execute the leaky bucket algorithm (Dull [0050] lines 1-4, leaky bucket which is used to manage queue).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Dull and the combined teaching of Dull and the combine teaching of Boatright, Lu and Mizarahi to use an AVB module to synchronize and manage queue. Because Dull teaches a method providing greater flexibility in filtering datagram thus providing cost saving to operators (Dull [0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412